DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the photonic element of claim 11 must be shown or the feature canceled from the claim.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-6, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2009/0052490  (Maeda).
	For claim 1, Maeda teaches a method, comprising: 
forming a silicon substrate (fig. 2, substrate 10 which includes Si layer 11, [0042]-[0043])  comprising a bonding layer (fig. 2, 14, [0044]); 
forming a III-V semiconductor material structure (fig. 2, 20) comprising a grown active layer (fig. 2, 24, [0046]); 
bonding the III-V semiconductor material structure to the bonding layer of the silicon substrate to create a bonded structure (fig. 2, [0044]); and
forming a laser integrated photonic platform in the bonded structure (fig. 2 may be considered a photonic integrated platform formed in the bonded structure as the lasers 20 are integrated with substrate 10). 
For claim 4, Maeda teaches forming the bonding layer on the silicon substrate (fig. 1, 14), wherein the bonding layer provides a conductive bonding between the silicon substrate and the III-V semiconductor material structure (fig. 2, 14 is metal and conductive, [0042]).
For claim 5, Maeda teaches the bonding layer comprises a deposited metallic bonding surface enabling conductive bonding between the silicon substrate and the III-V semiconductor material structure (fig. 2, 14, [0042]).
For claim 6, Maeda teaches the grown active layer comprises a plurality of quantum wells ([0046]).
For claim 12, Maeda teaches the bonded structure comprises a plurality of individual laser dies (fig. 2, left and right labels 20).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0052490 (Maeda) in view of US 2019/0227232 (Venkatesan).
For claim 2, Maeda teaches removing excess III-V semiconductor material structure using an etching process (fig. 3A/3B, [0060]). Maeda does not teach forming a plurality of mechanical alignment features in the silicon substrate of the bonded structure. However, Venkatesan does teach forming a plurality of mechanical alignment features in the substrate in order to provide a reference for coupling the device (claim 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a plurality of mechanical features in the silicon substrate of Maeda in order to provide a reference for coupling the device as taught by Venkatesan.  
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0052490 (Maeda) in view of US 2017/0047312 (Budd).
For claim 3, Maeda teaches forming one or more TSVs  in the silicon substrate further comprises (fig. 2, 15). Maeda does not teach the one or more TSVs are formed in the silicon substrate prior to bonding the III-V semiconductor material structure to the bonding layer of the silicon substrate.
However, Budd teaches the TSV is formed before a semiconductor material is bonded to the bonding layer of the substrate ([0055]). It would have been obvious to use the order of forming the via and bonding taught by Budd in the method of the previous combination in order to from the TSVs and bond the substrate and semiconductor material of the previous combination.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0052490 (Maeda).
For claim 7, Maeda does not teach the grown active layer comprises a plurality of quantum dots. However, the examiner takes official notice that quantum dots were wall-known as suitable gain-medium in active layers before the effective filing date of the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the well-known quantum dots as a simple substitution for the MQW of Maeda as the substituted components and their functions were known in the art and the substitution would have yielded predictable results.  In the present case, the substituted component provides an alternative gain medium for lasing.  See MPEP 2143 I.B.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0052490 (Maeda) in view of US 2019/0227232 (Venkatesan), US 2018/0323575 (Caer), and US 2017/0047312 (Budd).
For claim 11, Maeda teaches the silicon substrate further comprises one or more TSVs (fig. 2, 15). Maeda does not teach the TSV is formed after the III-V semiconductor material is bonded to the bonding layer of the silicon substrate. Maeda does not teach the substrate further comprises one or more mechanical features defined in the silicon substrate, and one or more photonic elements.
However, Venkatesan does teach a mechanical feature in the substrate in order to provide a reference for coupling the device (claim 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a mechanical feature in the silicon substrate of Maeda in order to provide a reference for coupling the device as taught by Venkatesan.  
Caer teaches a photonic element (fig. 3, 102) in a substrate (fig. 3, 1) in order to provide a waveguide for the III-V device (fig. 2, 3, [0054]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a photonic element as taught by Caer in the substrate of the previous combination in order to provide a waveguide for the III-V device.
Budd teaches the TSV is formed after a semiconductor material is bonded to the bonding layer of the substrate ([0055]). It would have been obvious to use the order of forming the via and bonding taught by Budd in the method of the previous combination in order to from the TSVs and bond the substrate and semiconductor material of the previous combination.
Claim Rejections - 35 USC § 102/103
Claims 10 is rejected under 35 U.S.C. 102((a)(1)) as anticipated by US 2009/0052490  (Maeda) or, in the alternative, under 35 U.S.C. 103 as obvious over US 2009/0052490  (Maeda) in view of US 2018/0045882 (Chojnacki).
For claim 10, Maeda appears to inherently teach wherein a bond between the III-V semiconductor material and the bonding layer of the silicon substrate is a low thermal impedance bond as there is not a clear structural distinction between the prior art and the instant application. However, if it is determined that the feature is not inherent in Maeda, Chojnacki teaches a bond may be made with low thermal impedance in order to dissipate heat ([0066]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a low thermal impedance bond as taught by Chojnacki in Maeda’s device in order to dissipate heat.
Allowable Subject Matter
Claims 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  While the individual elements of claims 8-9 are known, the prior art closest prior art of record does not suggest or provide motivation for combining the additional elements of dependent claims 8-9 with the elements of independent claims 5 and 14.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael W Carter whose telephone number is (571)270-1872. The examiner can normally be reached M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to contact the examiner at the above number.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Carter/Primary Examiner, Art Unit 2828